


Exhibit 10.1


Summary of the Brocade Communications Systems, Inc.
2009 Stock Plan
(As amended and restated on April 7, 2015)1 
The following is a summary of the principal features of the Stock Plan and its
operation. The summary is qualified in its entirety by reference to the Stock
Plan itself set forth in Appendix A.
 
General.    The Stock Plan provides for the grant of the following types of
incentive awards: (i) stock options, (ii) restricted stock, (iii) restricted
stock units, (iv) stock appreciation rights, (v) performance units and
performance shares, and (vi) and other stock or cash awards. Each of these is
referred to individually as an “Award.” Those who will be eligible for Awards
under the Stock Plan include employees, directors and consultants who provide
services to the Company and any parent or subsidiary. As of February 17, 2015,
approximately 3,851 employees, consultants and directors would be eligible to
participate in the Stock Plan. The Stock Plan will remain in effect for a term
of 10 years from the date of its initial adoption.
Number of Shares of Common Stock Available Under the Stock Plan.    Initially,
the Board reserved 48 million shares of our common stock for issuance under the
Stock Plan, plus any Shares subject to stock options or similar awards granted
under the Company’s 1999 Plan, the Company’s 1999 Nonstatutory Stock Option Plan
and the 2001 McDATA Equity Incentive Plan that expire or otherwise terminate
without having been exercised in full and shares issued pursuant to awards
granted under the Company’s 1999 Stock Plan, the Company’s 1999 Nonstatutory
Stock Option Plan and the 2001 McDATA Equity Incentive Plan that are forfeited
to or repurchased by the Company, with the maximum number of Shares to be added
to the Plan pursuant to this clause equal to 40,335,624 shares. The shares may
be authorized, but unissued, or reacquired common stock. In 2012, stockholders
approved an increase of 35,000,000 in the number of shares reserved for issuance
under the Stock Plan for an aggregate reserve of 83,000,000 shares. We are
requesting stockholders to approve an increase of 29,500,000 in the number of
shares reserved for issuance under the Stock Plan.
From and after the effective date of the Stock Plan Amendment, shares subject to
full-value awards count against the share reserve as 2.03 shares for every share
subject to a full-value award. From and after the effective date of the Stock
Plan Amendment, to the extent that a share that was subject to a full-value
award is returned to the Stock Plan, the Stock Plan reserve will be credited
with 2.03 shares that will thereafter be available for issuance under the Stock
Plan.
If an Award expires or becomes unexercisable without having been exercised in
full, or, with respect to full-value awards, is forfeited to or repurchased by
the Company, the unpurchased shares (or for full-value awards, the forfeited or
repurchased shares) will become available for future grant or sale under the
Stock Plan (unless the Stock Plan has terminated). With respect to stock
appreciation rights, all shares subject to a stock appreciation right will cease
to be available under the Stock Plan, other than shares forfeited due to failure
to vest which will become available for future grant or sale under the Stock
Plan (unless the Stock Plan has terminated). Shares that have actually been
issued under the Stock Plan under any Award will not be returned to the Stock
Plan and will not become available for future distribution under the Stock Plan,
except that if shares issued pursuant to full-value awards are repurchased by
the Company or forfeited to the Company, such shares will become available for
future grant under the Stock Plan.
Shares used to pay the exercise price of an Award or satisfy the tax withholding
obligations related to an Award will not become available for future grant or
sale under the Incentive Plan. To the extent an Award is paid out in cash rather
than shares, such cash payment will not reduce the number of shares available
for issuance under the Stock Plan.
If we increase or decrease the number of issued shares of common stock by means
of a stock split, reverse stock split, stock dividend, reorganization, merger,
consolidation, split-up, spin-off, combination or reclassification of the common
stock, repurchase, or exchange of shares or other securities of the Company, or,
in the Board’s sole discretion, other change in our corporate structure
affecting our common stock, subject to any required action by stockholders, the
Administrator will proportionately adjust the number of shares covered by each
outstanding Award, the number of shares available for issuance under the Stock
Plan and the price per share covered by each outstanding Award.




1 The contents of this document appear on pages 24-28 of Brocade's definitive
proxy statement on Schedule 14A filed with the Securities and Exchange
Commission on February 24, 2015 and are incorporated by reference into Brocade’s
Current Report on Form 8-K to which this document is attached as Exhibit 10.1

1

--------------------------------------------------------------------------------



Administration of the Stock Plan.    The Board, or a committee of directors or
of other individuals satisfying applicable laws and appointed by the Board
(referred to herein as the “Administrator”), will administer the Stock Plan. To
make grants to certain officers and key employees, the members of the committee
must qualify as “non-employee directors” under Rule 16b-3 of the Securities
Exchange Act of 1934, and as “outside directors” under Code Section 162(m) so
that the Company can receive a federal tax deduction for certain compensation
paid under the Stock Plan. Subject to the terms of the Stock Plan, the
Administrator has the sole discretion to select the employees, consultants, and
directors who will receive Awards, determine the terms and conditions of Awards,
to interpret the provisions of the Stock Plan and outstanding Awards, and to
take other appropriate actions as provided under the Stock Plan. In addition,
the Administrator may not amend any Award to reduce the exercise price of that
Award or cancel any outstanding Award in exchange for cash or other Awards with
a lower exercise price than the original Award, unless such action is approved
by stockholders.
Options.    The Administrator is able to grant nonstatutory stock options and
incentive stock options under the Stock Plan. The Administrator determines the
number of shares subject to each option, although the Stock Plan provides that a
participant may not receive options for more than 3,000,000 shares in any fiscal
year, except in connection with his or her initial service with the Company, in
which case he or she may be granted an option to purchase up to an additional
3,000,000 shares.
The Administrator determines the exercise price of options granted under the
Stock Plan, provided the exercise price must be at least equal to the fair
market value of our common stock on the date of grant. In addition, the exercise
price of an incentive stock option granted to any participant who owns more than
10% of the total voting power of all classes of our outstanding stock must be at
least 110% of the fair market value of the common stock on the grant date.
The term of an option may not exceed seven years, except that, with respect to
any participant who owns 10% of the voting power of all classes of the Company’s
outstanding capital stock, the term of an incentive stock option may not exceed
five years.
After a termination of service with us, a participant will be able to exercise
the vested portion of his or her option for the period of time stated in the
Award agreement (except as otherwise expressly provided for). If no such period
of time is stated in the participant’s Award agreement, the participant will
generally be able to exercise his or her option for 3 months (or 12 months in
the case of death or disability) following his or her termination of service. In
no event may an option be exercised later than the expiration of its term.
Restricted Stock.    Awards of restricted stock are rights to acquire or
purchase shares of our common stock, which vest in accordance with the terms and
conditions established by the Administrator in its sole discretion. The Award
agreement will generally grant us a right to repurchase or reacquire the
unvested shares upon the termination of the participant’s service with the
Company for any reason (including death or disability). The Administrator will
determine the number of shares granted pursuant to an Award of restricted stock,
but no participant will be granted a right to purchase or acquire more than
3,000,000 shares of restricted stock during any fiscal year, except that a
participant may be granted up to an additional 3,000,000 shares of restricted
stock in connection with his or her initial service with us.
Restricted Stock Units.    Awards of restricted stock units result in a payment
to a participant only if the vesting criteria the Administrator establishes are
satisfied. Upon satisfying the applicable vesting criteria, the participant will
be entitled to the payout specified in the Award agreement. The Administrator,
in its sole discretion, may pay earned restricted stock units in cash, shares,
or a combination thereof. On the date set forth in the Award agreement, all
unearned restricted stock units will be forfeited to us. The Administrator
determines the number of restricted stock units granted to any participant, but
no participant may be granted more than 3,000,000 restricted stock units during
any fiscal year, except that the participant may be granted up to an additional
3,000,000 restricted stock units in connection with his or her initial service
with us.
Stock Appreciation Rights.    The Administrator will be able to grant stock
appreciation rights, which are the rights to receive the appreciation in fair
market value of common stock between the exercise date and the date of grant. We
can pay the appreciation in cash, common stock of equivalent value, or a
combination thereof. Stock appreciation rights will become exercisable at the
times and on the terms established by the Administrator, subject to the terms of
the Stock Plan. The Administrator, subject to the terms of the Stock Plan, will
have complete discretion to determine the terms and conditions of stock
appreciation rights granted under the Stock Plan; provided, however, that the
exercise price may not be less than 100% of the fair market value of a share on
the date of grant. The term of a stock appreciation right may not exceed 7
years. No participant will be granted stock appreciation rights covering more
than 3,000,000 shares during any fiscal year, except that a participant may be
granted stock appreciation rights covering up to an additional 3,000,000 shares
in connection with his or her initial service with us.

2

--------------------------------------------------------------------------------



After termination of service with us, a participant will be able to exercise the
vested portion of his or her stock appreciation right for the period of time
stated in the Award agreement (except as otherwise expressly provided for). If
no such period of time is stated in a participant’s Award agreement, a
participant will generally be able to exercise his or her stock appreciation
right for 3 months (or 12 months in the case of death or disability) following
his or her termination of service. In no event will a stock appreciation right
be exercised later than the expiration of its term.
Performance Units and Performance Shares.    The Administrator will be able to
grant performance units and performance shares, which are Awards that will
result in a payment to a participant only if the performance goals or other
vesting criteria the Administrator may establish are achieved or the Awards
otherwise vest. The Administrator will establish performance or other vesting
criteria in its sole discretion, which, depending on the extent to which they
are met, will determine the number and/or the value of performance units and
performance shares to be paid out to participants.
Notwithstanding the foregoing, after the grant of performance units or shares,
the Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such performance units or shares.
During any fiscal year, no participant will receive more than 3,000,000
performance shares and no participant will receive performance units having an
initial value greater than $15,000,000, except that a participant may be granted
performance shares covering up to an additional 3,000,000 performance shares in
connection with his or her initial service with us. Performance units will have
an initial dollar value established by the Administrator on or before the date
of grant. Performance shares will have an initial value equal to the fair market
value of a share of the Company’s common stock on the grant date.
Performance Goals.    The granting and/or vesting of full-value awards and other
incentives under the Stock Plan may be made subject to the attainment of
performance goals relating to one or more business criteria within the meaning
of Section 162(m) of the Code and may provide for a targeted level or levels of
achievement including: cash position, company free cash flow, earnings per
share, earnings before interest, taxes, depreciation and amortization, gross
margin, internal rate of return, net cash provided by operations, net income,
operating cash flow, operating expenses, operating income, profit before tax,
return on assets, return on equity, return on gross fixed assets, return on
sales, revenue, revenue growth, and total stockholder return. The performance
goals may differ from participant to participant and from Award to Award. Any
criteria used may be measured in absolute terms, measured in terms of growth,
compared to another company or companies, measured against the market and/or
applicable market indices, measured against the performance of the Company as a
whole or a segment of the Company, and/or measured on a pre-tax or post-tax
basis, if applicable.
Transferability of Awards.    Awards granted under the Stock Plan are generally
not transferable, and all rights with respect to an Award granted to a
participant generally will be available during a participant’s lifetime only to
the participant. Additionally, the Administrator may not determine and implement
the terms and conditions of any program that would permit participants the
opportunity to transfer for value any outstanding Awards to a financial
institution or other person without stockholder approval.
 
Merger or Change in Control.    In the event of a merger or change in control of
the Company, each outstanding Award will be assumed or an equivalent option or
right substituted by the successor corporation or a parent or subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Award, the participant will fully vest in and have
the right to exercise all of his or her outstanding options or stock
appreciation rights, including shares as to which such Awards that would not
otherwise be vested or exercisable, all restrictions on restricted stock will
lapse, all restricted stock units will fully vest, and, with respect to Awards
with performance-based vesting, all performance goals or other vesting criteria
will be deemed achieved at 100% of target levels and all other terms and
conditions met unless otherwise expressly provided for in the Award agreement.
In addition, if an Award becomes fully vested and exercisable in lieu of
assumption or substitution in the event of a change of control, the
Administrator will notify the participant in writing or electronically that the
Award will be fully vested and exercisable for a period of time determined by
the Administrator in its sole discretion, and the Award will terminate upon the
expiration of such period.
Amendment and Termination of the Stock Plan.    The Board will have the
authority to amend, alter, suspend or terminate the Stock Plan, except that
stockholder approval will be required for any amendment to the Stock Plan to the
extent required by any applicable laws. No amendment, alteration, suspension or
termination of the Stock Plan will impair the rights of any participant, unless
mutually agreed otherwise between the participant and the Administrator and
which agreement must be in writing and signed by the participant and the
Company. The Stock Plan will terminate in 2019, unless the Board terminates it
earlier.

3

--------------------------------------------------------------------------------



Incentive Compensation Recoupment.    In the event that material accounting
errors occur that require correction of the Company’s issued financial
statements, whether or not such errors result from fraud or intentional
misconduct by executives, the Compensation Committee of the Board shall have the
discretion to seek repayment of cash or equity incentive compensation
erroneously paid or granted to the CEO or any of the executives of the Company
who report directly to the CEO if the amount of such compensation would have
been lower had it been calculated based upon financial statements free of such
accounting errors. In determining whether to pursue such repayment, the
committee will take into account certain considerations, including without
limitation the feasibility and expense of recoupment, any pending legal action
and the amount of time since the occurrence of the accounting error requiring
correction.
Number of Awards Granted to Employees, Consultants, and Directors.    The number
of Awards that an employee, director or consultant may receive under the Stock
Plan is at the discretion of the Administrator and therefore cannot be
determined in advance. The following table sets forth (i) the aggregate number
of shares of common stock subject to options granted under the Existing Stock
Plan during fiscal 2014, (ii) the average per share exercise price of such
options, (iii) the aggregate number of restricted stock units and/or performance
stock units granted under the Existing Stock Plan during fiscal 2014, and
(iv) the dollar value of such restricted stock units and/or performance stock
units. There were no grants of restricted stock, stock appreciation rights, or
performance shares under the Existing Stock Plan during fiscal 2014.
Name of Individual or Group
 
Number of
Options Granted (#)
 
Average Per
Share  Exercise
Price ($)
 
Number of
Stock Units (#)
 
Dollar Value
of Stock
Units ($)
Lloyd Carney .......................................................
 
400,000
 
$8.59
 
545,000
 
$
6,148,050


Daniel Fairfax ......................................................
 
78,000
 
$8.59
 
116,500
 
$
1,264,705


Ken Cheng ...........................................................
 
85,000
 
$8.59
 
121,000
 
$
1,328,500


Gale England .......................................................
 
83,000
 
$8.59
 
117,800
 
$
1,288,422


Jeffrey Lindholm .................................................
 
78,000
 
$8.59
 
119,000
 
$
1,286,180


All executive officers, as a group ........................
 
1,042,000
 
$8.72
 
1,216,300
 
$
13,246,987


All directors who are not executive officers, as a group
....................................................................
 
 
 
 
 
230,000
 
$
2,346,000


All employees who are not executive officers, as a group
.................................................................
 
728,000
 
$9.46
 
10,135,315
 
$
96,681,079




4